DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 07 December 2020 have been considered by the examiner.

Drawings
The drawings filed on 27 August 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata (US PGPub 2015/0266309 A1).
With regard to Claim 1, Nakata discloses a printer ink mist collection system (Figs. 3-15; ¶0006; 0014) comprising: a channel extending from a print area to a filtration system (Fig. 8; ¶0057-0059) wherein the filtration system comprises one or more filters (filter 27; ¶0062-0063) and wherein the channel is configured to direct airborne ink and mist generated during printing to the filtration system (¶0057-0064; Fig. 8) and wherein the channel and filtration system are removable from a printer for purposes of cleaning the ink collection system (¶0064).

Nakata further discloses wherein the filtration system comprises a filter that is removably supported in a filter holder (Filter 27; ¶0057; Figs. 3-15).

With regard to Claim 3, Nakata further discloses wherein the channel (28) comprises a tray having one or more side walls (Figs. 6-12) and wherein the channel has an opening near the print area for entry of airborne ink and mist (Fig. 8; ¶0059).

With regard to Claim 4, Nakata further discloses a fan (fan 26; Fig. 8; ¶0057) for directing an airflow through the print area or ink spray and into the channel (fan 26; Fig. 8; ¶0057).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Naruse et al. (US Patent 4,800,398), hereinafter Naruse.
Nakata further discloses wherein the channel is cleanable for reuse (¶0014).  However, Nakata does not explicitly disclose being constructed of a metal.
The secondary reference of Naruse discloses an ink mist channel constructed of a metal (Abstract; ink mist member 124 having slit and formed of metal; Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metal material of Naruse, with the channel of Nakata, in order to gain durability and strength and be rust proof and electric field shielding, as taught by Naruse (Col. 8, Lines 58-68).

Claims 6-7, 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Suzuki et al. (US PGPub 2009/0021548 A1), hereinafter Suzuki.
With regard to Claim 6, Nakata discloses printer having a system for collecting airborne ink mist from the printer, the printer comprising: a print head movable within a print area (¶0043); an ink mist filtration system (25) configured to capture at least one of airborne ink mist or ink droplets (¶0057-0064; Fig. 8); and a channel (28) extending from the print area to the ink mist filtration system (Fig. 8; ¶0057-0059) and configured to direct the ink mist from the print area to the filtration system (Fig. 8; ¶0057-0059).
Nakata does not explicitly disclose the print head configured to accept and dispense ink from one or more ink cartridges.
The secondary reference of Suzuki discloses the print head configured to accept and dispense ink from one or more ink cartridges (¶0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cartridge of Suzuki, with the head of Nakata, in order to supply ink of specific color to the head, as taught by Suzuki (¶0048-0049).

With regard to Claim 7, Nakata further discloses wherein the printer (5; Fig. 1) comprises a main printer body (Fig. 1) and a support base (Fig. 1) wherein the main printer body is positioned above the support base (Fig. 1) and a cavity is provided between the main printer body and the support base (Fig. 1) and wherein the print area is positioned within this cavity (Figs. 1, 8).

With regard to Claim 10, Nakata further discloses wherein the filtration system comprises a filter (27) and wherein the filter is removable from a filter holder for cleaning (Filter 27; ¶0057; Figs. 3-15; ¶0064).

With regard to Claim 12, Nakata further discloses wherein the channel directs airborne ink mist or unused ejected droplets of ink away from the print area and towards to the filtration system for collection (¶0057-0064; Fig. 8).

With regard to Claim 16, Nakata discloses a method of collecting airborne ink mist from a printer (Figs. 3-15; ¶0006; 0014), the method comprising: printing content on a substrate with ink ejected from a print head (¶0043); directing airborne ink mist generated during ejection of the ink and not deposited on the substrate away from a print area of the printer through a channel to a filtration system comprising one or more filters (¶0059-0067); and accessing the channel and filtration system within the printer for cleaning the channel and filter after collection of ink mist (¶0063-0064).
Nakata does not explicitly disclose one or more ink cartridges carried by a printhead.
Suzuki discloses one or more ink cartridges carried by a printhead (¶0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cartridge of Suzuki, with the head of Nakata, in order to supply ink of specific color to the head, as taught by Suzuki (¶0048-0049).

Claims 8-9, 11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Suzuki, and further in view of Colonel et al.  (US PGPub 2013/0314721 A1), hereinafter Colonel.
With regard to Claim 8, Nakata-Suzuki does not explicitly disclose wherein one or more hinges secure the main printer body to the support base such that a hinged connection is provided for accessing the cavity.
The tertiary reference of Colonel discloses wherein one or more hinges (19; Figs. 1-8) secure the main printer body (Figs. 1-8, top of hinged bodies; ¶0009) to the support base (Figs. 1-8, bottom of hinged bodies) such that a hinged connection is provided for accessing the cavity (Fig. 1-8 as shown; head 68 within cavity formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinges of Colonel, with the combination of Nakata-Suzuki, in order to more easily and conveniently access the head, media and internal printer components, as taught by Colonel (¶0009).

With regard to Claim 9, Nakata-Suzuki do not explicitly disclose a receiving arm supported by the printer and extendable and retractable into the cavity and across a path of a 
The tertiary reference of Colonel discloses a receiving arm (Figs. 8-11; media support member 25) supported by the printer (Figs.  8-11) and extendable and retractable into the cavity (Figs. 8-9) and across a path of a print head (Figs. 8-9; head 68) of the printer to deliver substrates to the print area for printing and remove printed substrates from the print area (¶0040; Figs. 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receiving arm of Colonel, with the combination of Nakata-Suzuki, in order to support the media and promote consistent high print quality, as taught by Colonel (¶0040).

With regard to Claim 11, Nakata-Suzuki does not explicitly disclose wherein the hinged connection allows for access to an interior area of the channel for cleaning collected ink mist from the channel or filtration system.
The tertiary reference of Colonel discloses wherein the hinged connection allows for access to an interior area of the channel (Figs. 1-8) “for cleaning collected ink mist from the channel or filtration system”.
The examiner reminds applicant that "a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)", see MPEP 2114.  Here, the hinged connection allows for access to the interior area of the printer and channel therein.  The reason for access in this instance as claimed has no patentable weight.

With regard to Claim 15, Nakata further discloses a fan (26) for directing air flow (¶0057; Fig. 8).

With regard to Claim 17, Nakata-Suzuki does not explicitly disclose wherein accessing the channel and filtration system comprises opening the printer via a hinged connection between two portions of the printer wherein the channel and filtration system are housed within a cavity between the two portions of the printer.
The tertiary reference of Colonel discloses wherein accessing the printer interior via a hinged connection between two portions of the printer having a cavity housing printer components between them (19; Figs. 1-8; ¶0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinges of Colonel, with the combination of Nakata-Suzuki, in order to more easily and conveniently access the head, media and internal printer components (i.e. channel and filtration system) and protect the internal printer components, as taught by Colonel (¶0009).

With regard to Claim 18, Nakata-Suzuki does not explicitly disclose wherein the substrate comprises a food product or edible element having a substantially flat surface, cookies, frosting sheets, rice paper, or combinations thereof (Abstract; Figs. 11-16; ¶0002-0003).
Nohilly, with the combination of Nakata-Suzuki, in order to print on an edible substrate, the performance of whose rollers will not become compromised by the materials of the edible substrate, as taught by Nohilly (¶0006).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Suzuki, and further in view of Nohilly et al. (US PGPub 2011/0025735 A1), hereinafter Nohilly.
With regard to Claim 13, Nakata further discloses wherein the printer is configured for printing on a surface (¶0012), but Nakata-Suzuki does not explicitly disclose the printer is configured for printing on one or more food products and wherein the food products are delivered and received within the cavity for printing thereon.
The tertiary reference of Nohilly discloses the printer is configured for printing on one or more food products and wherein the food products are delivered and received within the cavity for printing thereon (Abstract; Figs. 11-16; ¶0002-0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the food product delivered and received of Nohilly, with the combination of Nakata-Suzuki, in order to print on an edible substrate, the performance of whose rollers will not become compromised by the materials of the edible substrate, as taught by Nohilly (¶0006).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Suzuki, and further in view of Colonel, and further in view of Nohilly.


With regard to Claim 14, Nohilly further discloses wherein the substrate comprises a food product or edible element having a substantially flat surface, cookies, frosting sheets, rice paper, or combinations thereof (Abstract; Figs. 11-16; ¶0002-0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the food product of Nohilly, with the combination of Nakata-Suzuki-Colonel, in order to print on an edible substrate, the performance of whose rollers will not become compromised by the materials of the edible substrate, as taught by Nohilly (¶0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853